Citation Nr: 1413195	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  10-13 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES


1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife




ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active military service from September 1958 to September 1961.  He had additional active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) with the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Veteran testified before the undersigned Acting Veterans Law Judge in October 2012.  A copy of the hearing transcript is associated with the claims folder.

A review of the Virtual VA paperless claims processing system reveals no other additional documents pertinent to the present appeal.
  
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

At the outset, the Board notes that, in November 2012, the Veteran's representative submitted additional evidence in the form of an October 2012 private opinion; however, there is no waiver of initial RO consideration of this evidence and the most recent statement of the case (SOC) is dated in March 2010.  See 38 C.F.R. § 20.1304 (2013).  Because this claim is being remanded for additional development, the Board also finds that, on remand, the RO should review and consider the evidence submitted since May 2010 and issue another SSOC (Supplemental Statement of the Case) as necessary.

The Veteran testified that his current diagnosed bilateral hearing loss and tinnitus is the result of his military service.  He describes working in close proximity to a large air compressor during his active military service, and working on aircraft during his Army National Guard service.  A private October 2012 opinion states that the Veteran's history of extensive noise exposure in the military provides a "plausible" explanation for his hearing loss.  This opinion, although couched in speculative terms, is sufficient to suggest that the Veteran has current bilateral hearing loss and tinnitus disabilities which may be associated with his military noise exposure.  Thus, the Board finds that the Veteran should be afforded VA examinations for both his bilateral hearing loss and tinnitus to determine if they are at least likely as not related to his military service.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the Veteran's Army National Guard service, there must be some evidence that the appellant became disabled as a result of a disease or injury incurred or aggravated in the line of duty.  Smith v. Shinseki, 24 Vet. App. 40, 47 (2010).  For purposes of 38 U.S.C.A. § 101(24), the term "injury" refers to the results of an external trauma rather than a degenerative process.  See generally VAOPGCPREC 4-2002 (May 14, 2002); VAOPGCPREC 86-90 (July 18, 1990); VAOPGCPREC 8-2001 (Feb. 26, 2001).  The Veterans Benefits Administration (VBA) has defined acoustic trauma as sudden hearing loss due to single short-term exposure to an extremely loud noise causing inner ear damage, and defined noise-induced hearing loss as resulting from long-term exposure to loud noise.  See VBA Fast Letter 10-02 (Mar. 18, 2010).  On the facts of this particular case, the Board finds that the effects of the Veteran's Army National Guard noise exposure may be considered the result of "injury" for purposes of 38 U.S.C.A. § 101(24).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Associate with the claims folder records of the Veteran's relevant VA treatment since April 17, 2009.

2.  Upon the receipt of any additional evidence and/or argument, schedule the Veteran for an appropriate VA examination to ascertain the nature and likely etiology of his bilateral hearing loss and tinnitus.  The entire claims file must be made available to the examiner.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

The VA examiner must answer all of the following questions:

A)  Does the Veteran have a current diagnosis of a right and/or left ear hearing loss for VA purposes?
 
B) If the Veteran has a current diagnosis of hearing loss in the right and/or left ear, the VA examiner must opine if such hearing loss is at least likely as not (probability of 50 percent or greater) related to the Veteran's cumulative military noise exposure (both active duty and Army National Guard)?  

C) Does the Veteran have a current diagnosis of tinnitus?

D) If the Veteran has a current diagnosis of tinnitus, the VA examiner must opine if such diagnosis is at least likely as not (probability of 50 percent or greater) related to the Veteran's cumulative military noise exposure (both active duty and Army National Guard)?  

In doing so, the examiner must review the Veteran's reported history as to the onset and continuity of symptomatology.  

Any opinions expressed must be accompanied by a complete rationale.  If an opinion cannot be given without resorting to mere speculation than the VA examiner must state so and further provide a reason for such conclusion. 

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence, to include the evidence obtained since the issuance of the March 2010 SOC.  If the claims remain denied, the Veteran and his attorney should be issued an SSOC.  An appropriate period of time should be allowed for response.

The purposes of this remand are to ensure notice is complete, and to assist the Veteran with the development of his claims.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the appellant until further notice.  The Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


